Citation Nr: 0527100	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for service-
connected left ulnar nerve neuritis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that increased the disability evaluation assigned for 
the veteran's service-connected left ulnar nerve neuritis 
from 10 percent to 30 percent.  In an April 2004 decision, 
the Board also denied this claim.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (hereinafter the Court).  
In May 2005, while the case was pending, the VA's Office of 
General Counsel (OGC) and the veteran's attorney filed a 
Joint Motion (Motion) requesting that the Court vacate the 
Board's decision.  Thereafter, also in May 2005, the Court 
granted this Motion, vacated the Board's April 2004 decision, 
and remanded the case to the Board.

The Board again notes that a December 2000 VA neurology 
examination report opined that the veteran suffers from a 
radial nerve disability of the left upper extremity that is 
"definitely service-connected," and that subsequent medical 
records also identified that the veteran has a radial nerve 
disability in addition to his service-connected left ulnar 
nerve neuritis.  Again, as the veteran is only service-
connected for a single neurological disorder affecting the 
left ulnar nerve, the Board does not have jurisdiction 
consider the radial nerve issue that is raised by the record. 
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 200.200, 20.201, 20.202 (2003).  The issue of entitlement 
to service connection for a radial nerve disability is again 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Essentially, the veteran and his representative contend that 
the veteran's service-connected left ulnar nerve neuritis is 
more disabling than evaluated.  

In the May 2005 Motion, the veteran's attorney and OGC 
specifically requested that the Court vacate the April 2004 
Board decision as they determined that the Board provided an 
inadequate explanation as to why a 50 percent evaluation was 
not warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8516 
by a bare conclusion that not all of the symptoms listed in 
the code for such a rating were shown by the evidence.  In 
addition, these parties noted that pain on motion was not 
factored in by the Board in deciding the claim, pointing out 
that the symptomatology listed in Diagnostic Code 8516 
included loss of extension of the fingers.  They also appear 
to request that the Board be instructed to consider an extra-
schedular evaluation for the loss of use of the left hand 
(the Board notes that special monthly compensation is 
generally paid for the loss of use of a hand, see 38 C.F.R. 
§ 3.350 (2004)).  

The parties to the Motion also requested that the Board 
assist the veteran by seeking any evidence necessary to 
support his claim.  In this regard, the Board notes that the 
most recent, relevant examination was accomplished in 
December 2000.  In order to get a clear picture regarding the 
current severity of the veteran's service-connected left 
ulnar nerve neuritis, among other things, the Board is of the 
opinion that another VA examination should be accomplished.

The Board also notes that VA's duty to assist veterans in 
developing claims includes making reasonable efforts to 
obtain relevant private medical records.  See 38 C.F.R. 
§ § 3.159(a)-(c) (2004).  In this regard, VA outpatient 
treatment records indicate that the veteran underwent left 
arm surgery at Queens Medical Center on December 3, 2004, and 
that the surgery was performed by Daniel I. Singer, M.D.  
Records of this procedure have not been associated with the 
record.  As such, the RO should attempt to collect these 
records, as well as any outstanding, pertinent, private 
medical records, prior to further adjudication.  

Finally, the Board notes that since the most recent RO 
adjudication of this claim, additional, relevant evidence has 
been associated with the claims folder, to include VA and 
private medical records.  It does not appear that the veteran 
has waived RO (or other agency of original jurisdiction) 
consideration of this evidence.  As such, on remand, this 
evidence should be considered.  

In view of the above, this matter is REMANDED to the AMC for 
the following action:

1.  The AMC should take the appropriate 
steps to obtain outstanding VA and private 
medical records pertaining to this claim, 
to specifically include records of left 
arm surgery performed by Dr. Singer at 
Queens Medical Center in December 2004.

2.  The AMC should arrange for the 
veteran to undergo a VA examination to 
determine the nature and extent of 
impairment from the veteran's left ulnar 
nerve neuritis.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  Any 
indicated studies should be performed.  

Specifically, the examiner should report 
whether the veteran suffers from any 
degree of paralysis, and to what extent, 
describing the degree of disability as 
mild, moderate, or severe incomplete 
paralysis of the left ulnar nerve or 
equivalent to complete paralysis of the 
ulnar nerve.  The examiner should also 
comment on whether there is evidence of a 
"griffin claw" deformity, atrophy in the 
dorsal interspace and thenar and 
hypothenar eminences, loss of extension 
or flexion of the ring and little 
fingers, loss of adduction of the thumb, 
and weakness in the wrist.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain, and should comment on the 
impairment of motor function, trophic 
changes, or sensory disturbances 
associated with the disability.  

3.  Then, the AMC should readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected left 
ulnar nerve neuritis.  The AMC should 
also consider whether an extraschedular 
evaluation or special monthly 
compensation is warranted for the loss of 
use of the left hand due to this 
disability.  

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




